Name: Council Regulation (EEC) No 2246/88 of 19 July 1988 amending Regulation (EEC) No 989/84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff
 Date Published: nan

 No L 198 / 20 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2246 / 88 of 19 July 1988 amending Regulation (EEC) No 989/ 84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( J ), as last amended by Regulation (EEC) No 2242 / 88 ( 2 ), and in particular Article 2 ( 3 ) thereof, Article 1 Article 1 ( 1 ) of Regulation (EEC) No 989 / 84 is hereby replaced by the following : ' 1 . A guarantee threshold equal to a quantity of processed tomato products corresponding to 4 700 000 tonnes of fresh tomatoes is hereby fixed for each marketing year . That tonnage shall be divided as follows :  2 905 694 tonnes for the manufacture of tomato concentrate ,  1 268 628 tonnes for the manufacture of whole peeled tomatoes ,  525 678 tonnes for the manufacture of other processed tomato products .'. Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 989 / 84 ( 4 ), as last amended by Regulation (EEC) No 2244 / 88 ( 5 ), introduces a system of guarantee thresholds for certain processed fruit and vegetable products , and in particular processed tomato products ; Whereas account should be taken of developments on the market in processed tomato products since 1984 and the allocation of the total quantities should be adapted in the light of the respective share of each of the categories of finished product , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (') OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) See page 12 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 66 . ( 4 ) OJ No L 103 , 16 . 4 . 1984 , p. 19 . ( 5 ) See page 17 of this Official Journal .